Citation Nr: 1102525	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a lung 
disorder due to asbestos exposure and/or chemicals.

2.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.

3.  Entitlement to service connection for a skin disorder to 
include as due to exposure to chemicals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2008 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board concludes that further 
development is necessary prior to adjudicating the issue on 
appeal.  

The Board observes that the Veteran's service connection claims 
for a lung disorder due to asbestos exposure and a psychiatric 
disorder were not adjudicated as claims to reopen.  A March 2007 
rating decision denied entitlement to service connection for 
chronic obstructive pulmonary disease, claimed as a lung disorder 
and mixed anxiety/depressive disorder and the Veteran did not 
appeal this decision within the applicable time period.  

When a veteran is attempting to reopen a previously disallowed 
claim, VA must notify the veteran of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefits sought.  Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).  This requires VA to look at the bases for 
the prior denial and to respond with a letter describing what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  ld. at 10.  In this case, 
the November 2007 and January 2008 VCAA letters did not notify 
the Veteran of the basis of the previous denial or the evidence 
that is necessary to reopen the claims.  Thus, the Veteran should 
be provided such notice as required by Kent.  ld.

In a December 2007 statement, the Veteran indicated that he had a 
psychiatric disorder to include PTSD due to personal assault 
during service.  There are special development procedures that 
pertain to the processing of claims of entitlement to service 
connection for PTSD based on personal assault. VA has special 
evidentiary development procedures, including the interpretation 
of behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 
272 (1999) (citing VA Adjudication Procedural Manual M21-1, Part 
III, paragraph 5.14(c)).  Under 38 C.F.R. § 3.304(f)(3), VA will 
not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence of 
behavioral changes may constitute credible supporting evidence of 
the stressor and allowing him the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  In this case, the Veteran has not received the 
required notice.  On remand, the RO should issue notice to the 
Veteran explaining the evidence necessary to corroborate a 
stressor during service to support his claim for PTSD due to 
personal assault, pursuant to 38 C.F.R. § 3.304(f).  
 
In March 2006 and July 2006, the Veteran submitted statements 
asserting that he had filed for disability through the Social 
Security Administration; however he had not received a response.  
Where VA has actual notice of the existence of records held by 
SSA, which appear relevant to a pending claim, VA has a duty to 
assist by requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  In addition, the duty 
to assist a claimant in obtaining records held by SSA is not 
limited to issues involving unemployability status or severity of 
service-connected disorders, but extends to claims for service 
connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court of Appeals for Veterans Claims (Court) held that SSA 
records could not be unilaterally deemed irrelevant by VA because 
the possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review of 
these records.  Id. at 187-88.   Unfortunately, the SSA 
disability records are not associated with the claims folder.  In 
light of the foregoing, the Board concludes that a remand is 
necessary to obtain the SSA determination and associated medical 
records.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with proper VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The VCAA notice should 
advise the Veteran of what evidence and 
information is necessary to reopen the 
claim and what evidence is necessary to 
substantiate the elements required to 
establish service connection that were 
found insufficient in the prior denial of 
his claims for a lung disorder and a 
psychiatric disorder, as outlined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  With respect to the Veteran's 
claim to reopen entitlement to service 
connection for a psychiatric disorder, the 
Veteran should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the Veteran.  The 
Veteran should be afforded an appropriate 
period of time for response to all written 
notice and development as required by VA 
law.

2.	Contact the Social Security Administration 
(SSA) and request copies of any 
determinations and medical records used by 
that agency in making a determination on 
behalf of the Veteran for SSA benefits 
purposes.  Any such records received 
should be associated with the Veteran's 
claims folder.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
Veteran's claims folder.

3.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claims 
to reopen entitlement to service 
connection for a lung disorder and a 
psychiatric disorder and entitlement to 
service connection a skin disorder, based 
on a review of the entire evidentiary 
record.  If the benefits sought on appeal 
remains denied, the RO should provide the 
Veteran with a supplemental statement of 
the case and the opportunity to respond 
thereto.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


